Citation Nr: 0525227	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for dermatitis 
herpetiformis.

2.  Entitlement to service connection for non-specific 
urethritis.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for residuals of a left 
foot injury.

5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee injury.

6.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury.

7.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar strain.

8.  Entitlement to an initial evaluation in excess of 50 
percent for anxiety with panic attacks and depression.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  

The veteran testified in support of some of these claims at a 
hearing held at the RO in May 1999, before a Decision Review 
Officer.  In November 2003, the Board remanded this case to 
the Appeals Management Center (AMC), in Washington, DC.  In 
its remand, the Board listed eight issues on appeal, but 
mistakenly characterized the veteran's knee claims as claims 
for service connection.  On the title page of this decision, 
the Board has corrected this mistake by recharacterizing 
these claims as claims for increased evaluations.  

These claims are again REMANDED to the RO via AMC.  VA will 
notify the veteran and his representative if they are 
required to take further action with regard to these claims.


REMAND

The veteran claims that he is entitled to service connection 
for residuals of a left foot injury, dermatitis 
herpetiformis, non-specific urethritis, and hypothyroidism, 
increased evaluations for residuals of right and left knee 
injuries, and higher initial evaluations for low back and 
psychiatric disorders.  Additional action is necessary before 
the Board can decide these claims.

First, as noted above, the Board previously remanded these 
claims to AMC in November 2003 for, in part, the purpose of 
affording the veteran VA examinations of the medical 
conditions at issue in this case.  According to computer 
printouts now of record, in April 2005, AMC requested VA to 
schedule the veteran for such examinations.  The same day, 
AMC informed the veteran by letter that VA would be 
contacting him regarding when and where to report for the 
examinations.  Thereafter, however, VA did not do so.  There 
are now no reports of record reflecting that the veteran 
underwent the examinations.  The Board must therefore remand 
these claims to AMC for completion of the previously 
requested development.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (holding that a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with remand orders).

Second, on November 9, 2000, the Veterans Claims Assistance 
Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant. 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
veteran's claims of entitlement to increased evaluations for 
service-connected knee disabilities, VA has not yet satisfied 
its duty to notify by providing the veteran VCAA notice.  
Such action should be taken on remand.   

Third, in June 2005, AMC associated with the claims file a 
written opinion of a VA physician, which is relevant to the 
veteran's claim for service connection for hypothyroidism.  
The Board notes that this opinion satisfies the Board's June 
2003 request for AMC to schedule the veteran for an 
examination by an endocrinologist and an immunologist.  As 
noted by the physician in his opinion, such an examination is 
not necessary.  However, the RO has not considered this 
opinion in the first instance in support of the veteran's 
claim, or issued a supplemental statement of the case in 
response thereto.  AMC must do so on remand to ensure the 
veteran due process of law.  

This case is REMANDED for the following action:

1.  AMC should afford the veteran a VA 
examination of his skin.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) list all objective clinical 
findings associated with the 
veteran's skin;

b) diagnose any skin disorder shown 
to exist, including, if appropriate, 
dermatitis herpetiformis; 

c) offer an opinion regarding 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the disorder is 
related to the veteran's period of 
active service; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  AMC should afford the veteran a VA 
examination of his genitourinary system.  
AMC should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) list all objective clinical 
findings associated with the 
veteran's genitourinary system;

b) diagnose any genitourinary system 
disorder shown to exist, including, 
if appropriate, non-specific 
urethritis; 

c) offer an opinion regarding 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the disorder is 
related to the veteran's period of 
active service; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  AMC should afford the veteran a VA 
orthopedic examination of his left foot 
and ankle.  AMC should forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) list all objective clinical 
findings associated with the 
veteran's left foot and ankle;

b) diagnose any left foot/ankle 
disorder shown to exist; 

c) offer an opinion regarding 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the disorder is 
related to the veteran's period of 
active service; 

d) specifically determine whether 
the disorder preexisted service, and 
if so, indicate whether it worsened 
(increased in disability) therein 
beyond its natural progress; 



e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  AMC should afford the veteran a VA 
orthopedic examination of his knees.  AMC 
should advise the veteran that any 
failure to attend the scheduled 
examination might have an adverse effect 
on his claims for increased evaluations 
for his knee disabilities.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests, including x-rays, are performed, 
the examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's knee 
disabilities, including any 
limitation of motion; 

b) specifically indicate whether the 
veteran has arthritis, lateral 
instability, and/or recurrent 
subluxation of either knee, and if 
so, characterize such a finding as 
slight, moderate, or severe; 

c) consider whether each knee 
disability causes functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion (expressed in degrees 
of additional motion limitation) 
beyond that which is observed 
clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) identify any evidence of 
neuropathy or other nerve 
involvement due to each knee 
disability, to include reflex 
changes; 

f) describe the impact of each knee 
disability on the veteran's daily 
activities and employability; and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  AMC should afford the veteran VA 
orthopedic and neurological examinations 
of his low back.  AMC should advise the 
veteran that any failure to attend the 
scheduled examination might have an 
adverse effect on his claim for a higher 
initial evaluation for his low back 
disability.  AMC should forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests, including x-
rays, are performed, the examiner should:



a) identify the nature and severity 
of all manifestations of the 
veteran's low back disability; 

b) specifically indicate whether the 
veteran has arthritis and/or 
limitation of motion, and if there 
is limitation of motion, 
characterize it as slight, moderate, 
or severe; 

c) comment on the presence or 
absence of muscle spasm on extreme 
forward bending, a loss of lateral 
spine motion, unilateral, in the 
standing position, listing of the 
whole spine to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in the 
standing position, a loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of the 
joint space, and abnormal mobility 
on forced motion;

d) specifically indicate whether the 
veteran has degenerative disc 
disease (intervertebral disc 
syndrome) of the lumbar spine, and 
if so, comment on the presence or 
absence of persistent symptoms 
compatible with sciatic neuropathy, 
including pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc(s), and characterize 
such symptoms as pronounced, with 
little intermittent relief, severe, 
with recurring attacks with 
intermittent relief, or moderate, 
with recurring attacks.  Also 
comment on the number and duration 
(in terms of weeks) of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician) the veteran has had 
during the past 12 months;

e) consider whether the veteran's 
low back disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
(expressed in degrees of additional 
motion limitation) beyond that which 
is observed clinically; 

f) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

g) identify any evidence of 
neuropathy or other nerve 
involvement due to the low back 
disability, to include reflex 
changes; 

h) describe the impact of the low 
back disability on the veteran's 
daily activities and employability; 
and 

i) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  AMC should afford the veteran a VA 
psychiatric examination.  AMC should 
advise the veteran that any failure to 
attend the scheduled examination might 
have an adverse effect on his claim for a 
higher initial evaluation for his 
psychiatric disability.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify the nature and severity 
of all manifestations of the 
veteran's psychiatric disability; 

b) specifically indicate whether the 
veteran's psychiatric disability 
causes deficiencies in work, school, 
family relations, judgment, 
thinking, and/or mood; 

c) comment on the presence or 
absence of suicidal ideation, 
obsessional rituals, abnormal 
speech, panic attacks, depression, 
impaired impulse control, spatial 
disorientation, neglect of personal 
appearance and hygiene, difficulty 
adapting to stressful situations, 
and an inability to establish and 
maintain effective relationships;

d) specifically indicate whether the 
veteran's psychiatric disability 
renders him totally disabled both 
socially and occupationally; and



e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

7.  AMC should then review the claims file 
and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claims for 
increased evaluations for knee 
disabilities, indicating whether the 
veteran should submit such evidence or 
whether AMC will obtain and associate such 
evidence with the claims file, and 
advising the veteran to submit all 
evidence in his possession that pertains 
to those particular claims.  AMC should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

8.  Once all development is completed, AMC 
should readjudicate the veteran's claims 
based on a consideration of all of the 
evidence of record, including the written 
medical opinion associated with the claims 
file in June 2005.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

